United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                   July 18, 2007

                                                        Charles R. Fulbruge III
                                                                Clerk
                          No. 06-61058
                        Summary Calendar


EARL LEWIS ANDERSON, JR.,

                                   Plaintiff-Appellant,

versus

RON KING; LARRY C. HARDY; K. BEASTLEY; D. WEST, Captain; BOBBY
KING; T. SEABROOK; C. PIERCE; WARREN HANCOCK, Deputy; CHRISTOPHER
EPPS; EMMIT SPARKMAN; LYNDA POWELL; FLORENCE JONES, Case Manager;
M. EZELL; L. STEWART; T. DAILEY; EDDIE WOLFE; JAMES DAVIS; HENRY
GAGNON, Nurse; TRAVIS WHITE, Inmate; TONY WHITE, Inmate; U.
LEWIS, Case Manager; R. LEWIS, Case Manager; L. BEASTLEY; UNKNOWN
BRADLEY, DR.; DR. JERRY WELCH; DR. K. QUINN; M. LEWIS, Nurse;
UNKNOWN BLACKSTON, DR.; E. GOINGS, Case Manager; UNKNOWN BERRY,
Case Manager; UNKNOWN LANGLEY; T. MORRIS; D. HOLLINGHEAD; H.
GRAVES; R. DENMARK; W. MADDEN; M. DAVIS; T. BARNES; T. CARTER; R.
BONNER; D. KIDD; B. BIVENS; B. EVERETT; L. MERRIT; SARAH DAVIS;
VICKEY CHAPMAN; M. BAILEY; WILLIAM CUDDLEY; H. HAYES; UNKNOWN
HENDERSON, Lieutenant; UNKNOWN BUTLER, Officer; UNKNOWN GUESS,
Captain; UNKNOWN LEWIS, Captain, UNKNOWN TURNER, DR; JAMES
JOHNSON; JAMES BREWER; UNKNOWN URBANK, Officer; M. TURNER; I.
TURNER; T. RANKIN; D. PAPP; K. STANLEY, Lieutenant; D. REVETTE;
UNKNOWN BREWER, Officer; DAVID HOLLINGHEAD,

                                   Defendants-Appellees.

____________________________________________________________

EARL LEWIS ANDERSON, JR.,

                                   Plaintiff-Appellant,

versus

DAVID HOLLINGHEAD; ADAM GRAVES; RON KING; JERRY WELCH; BOBBY
KING; TIMOTHY MORRIS; HUBERT DAVIS; UNKNOWN MAY, DR.; REBECCA
“UNKNOWN” Nurse; “UNKNOWN” SMCI ERT OFFICERS, In Their Individual
Capacities,

                                   Defendants-Appellees.
                            No. 06-61058
                                 -2-

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                        USDC No. 2:05-CV-1
                      USDC No. 2:05-CV-2174
                       --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Earl Lewis Anderson, Jr., Mississippi prisoner # L1784,

proceeding pro se, moves for leave to proceed in forma pauperis

(IFP) in an appeal of the magistrate judge’s (MJ) interlocutory

orders denying Anderson’s motion for a temporary restraining

order and preliminary injunction, motion for appointment of

counsel and issuance of subpoenas, and interlocutory orders

terminating some parties, and consolidating cases.   Anderson’s

IFP motion is a challenge to the MJ’s certification that his

appeal is not taken in good faith.   See Baugh v. Taylor, 117 F.3d

197, 202 (5th Cir. 1997).

     This court lacks jurisdiction over the interlocutory orders

denying Anderson’s request for a temporary restraining orders,

denying his request to issue subpoenas, to terminate parties, and

to consolidate cases.   See 28 U.S.C. § 1291; Faulder v. Johnson,

178 F.3d 741, 742 (5th Cir. 1999).   Anderson’s argument that the

MJ abused his discretion by denying his request for injunctive

relief fails because he does not show “extraordinary



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-61058
                                 -3-

circumstances” which would compel a reversal of the MJ’s ruling.

White v. Carlucci, 862 F.2d 1209, 1211 (5th Cir. 1989).

     Anderson does not address the MJ’s analysis that he was able

to adequately represent himself.    Anderson argues only that

counsel should be appointed to bring claims of medical

malpractice.   Because he fails to identify any error in the MJ’s

analysis, the argument is abandoned.     See Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Anderson has not shown that he will present a nonfrivolous

issue on appeal.    See Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983).   Accordingly, the motion for leave to proceed IFP is

DENIED and the appeal is DISMISSED as frivolous.     See Baugh, 117

F.3d at 202 n.24; 5th Cir. 42.2.    Anderson’s motion for a

transcript at the expense of the Government is DENIED.

     The dismissal of this appeal counts as one strike under 28

U.S.C. § 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 387

(5th Cir. 1996).    Anderson is CAUTIONED that if he accumulates

three strikes under § 1915(g), he will not be able to proceed IFP

in any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.    § 1915(g).

     IFP MOTION DENIED; APPEAL DISMISSED; MOTION FOR TRANSCRIPT

DENIED; SANCTION WARNING ISSUED.